--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

OHR Pharmaceutical Inc. 8-K [ohr-8k_041813.htm]
 
Exhibit 10.30
 
[logo.jpg]
 
April 5, 2013


CONFIDENTIAL


NOTICE OF ACCELERATED WARRANT EXPIRATION DATE
AND
WARRANT EXERCISE INCENTIVE OFFER


Dear Series B Warrant holder:


The outstanding Series B Warrants (the “Warrants”) of Ohr Pharmaceutical Inc.
(formerly known as BBM Holdings Inc., “we” or the “Company”) will expire in
accordance with their terms on April 30, 2013 (the “Warrant Expiration
Date”).  The Warrants were issued pursuant to the Warrant Agreement (as amended,
the “Warrant Agreement”), dated October 31, 2006, between the Company and
Transfer Online, Inc., as Warrant Agent (the “Warrant Agent”).  In accordance
with the Warrant Agreement, the Warrant Expiration Date of the Warrants may be
accelerated at the option of the Company following a period of 5 consecutive
trading days where the market price per share (as defined in the Warrant
Agreement) of the Company’s Common Stock exceeds $1.50.


In order to encourage exercise of the Warrants to raise additional capital to
execute on our business and clinical trial initiatives and increase our
shareholder equity (one of the requirements necessary for our proposed uplisting
to Nasdaq), the Company hereby offers (the “Incentive Offer”) to provide to
those Warrant holders that exercise at least 33% of their Warrants the revised
terms for their remaining Warrants set forth below, including for such remaining
Warrants a $2.25 per share exercise price, cashless exercise, acceleration of
the New Warrant Expiration Date at the discretion of the Company when the market
price per share is $4.50 or above, and an extension of the Warrant Expiration
Date until September 30, 2014.


Acceleration of Warrant Expiration Date


The Company has elected to accelerate the Warrant Expiration Date to April 18,
2013, and has sent out notice of such acceleration via the Warrant Agent in
accordance with the Warrant Agreement to all holders of Warrants.


Exercise of Warrants


Warrants can be exercised by delivery of (i) the Warrants, with Form of
Subscription attached hereto completed and signed, and (ii) payment in full by
check or wire of the aggregate exercise price to the Company at 489 5th Avenue,
28th Floor, New York NY 10017, prior to their expiration on April 18, 2013. The
current exercise price for Class B Warrants is $1.1911787. The exercise price is
a substantial discount to the last closing price of $1.58 preceding the date of
this notice. The Warrants not exercised by the close of business on April 18,
2013, shall expire unless extended by the Company in accordance with the
Incentive Offer described below.


Incentive Offer


As an inducement to holders to exercise their Warrants, the Company hereby
agrees to the following Incentive Offer: any Warrant holder that is an
accredited investor and exercises at least 33% of such holder’s aggregate
beneficial ownership (as defined under the rules of the Securities and Exchange
Commission (the “SEC”)) of Warrants shall receive an extension of such holder’s
remaining Warrants (post-exercise) on the following terms:


·    
The exercise price will be raised to $2.25 per share.

·    
The Warrant Expiration Date will be extended to September 30, 2014 (the “New
Warrant Expiration Date”).

·    
The Company, at its sole discretion, may accelerate the New Warrant Expiration
Date when the Market Price per share of the Company’s Common Stock is $4.50 or
above. “Market Price per share” shall mean the average closing prices of the
Company’s Common Stock for 5 consecutive trading days ending no later than the
5th day prior to the giving of notice of acceleration of the New Warrant
Expiration Date.

·    
In addition to the option to exercise for cash consideration, these Warrants, as
extended, can be exercised via a net exercise/cashless exercise provision.



 
 

--------------------------------------------------------------------------------

 
As an example for illustration purposes only, if you beneficially own 10,000
Warrants, and you exercise 6,000 Warrants, you must deliver 6,000 of your
Warrants to the Company with the attached Form of Subscription filled out and
signed and with payment of $7,147.13 ($1.1911787 times 6,000 and rounded up to
the nearest penny), and the Company will deliver to you 6,000 shares of Company
Common Stock (with a restrictive legend as described in the Warrant).  Your
remaining 4,000 Warrants will be extended on the terms set forth in the
Incentive Offer above.


If you do not exercise at least 33% of your beneficially owned Warrants, all
unexercised Warrants will expire on April 18, 2013.


You do not have to accept the Incentive Offer, and you continue to have the
right to exercise all of your Series B Warrants until April 18, 2013.


Your decision to exercise Warrants is only open until 4:00 P.M. EDT on April 18,
2013.  Warrants not exercised prior to such time (other than remaining Warrants
that qualify for the Incentive Offer) will expire at such time.


You should carefully consider the “Risk Factors” in the Company’s Annual Report
on Form 10--K for the fiscal year ended September 30, 2012, as filed with the
SEC on January 9, 2013, and the other information contained in our filings with
the SEC, all of which may affect our future results of operations. If any of the
adverse events described in such Risk Factors and filings actually occur, our
business, financial condition and operating results could be materially
adversely affected and you may lose part or all of the value of your investment
in the Company. If you choose to exercise all or a portion of your Warrants, you
should be able to bear a complete loss of your investment


Please contact me (sam@ohrpharmaceutical.com, tel 212-682-8452) if you have any
questions concerning expiration of the Warrants and this Incentive Offer.


Very truly yours,






Sam Backenroth
Chief Financial Officer
Ohr Pharmaceutical Inc
489 5th Avenue, 28th Floor
New York, NY 10017

2 
 

--------------------------------------------------------------------------------

 

FORM OF SUBSCRIPTION
 
(To be signed only upon exercise of Warrant)
 


 
To: OHR PHARMACEUTICAL, INC. (“OHR”):
 
The undersigned, the Holder of the within Warrant, hereby irrevocably elects to
exercise (in accordance with the terms of the Warrant as modified by OHR’s
Incentive Offer, dated April 4, 2013, the purchase right represented by such
Warrant for, and to purchase thereunder,
 
_______ shares of Common Stock of OHR PHARMACEUTICAL, INC., and herewith makes
payment therefor of $_____________________, 
 
and requests that the certificates for such shares be issued in the name of, and
delivered to, ___________________, whose address is _______________________ And
whose social security number or tax identification number is __________________.
 
The undersigned represents that the undersigned is (a) an accredited investor
(as defined in the rules of the Securities and Exchange Commission) and (b)
acquiring such securities for its own account for investment and not with a view
to or for sale in connection with any distribution thereof (except for any
resale pursuant to, and in accordance with a valid registration statement
effective under the Securities Act of 1933).
 
Dated: April __, 2013
 
 

          (Signature must conform in all respects to name of Holder as specified
on the face of the Warrant)


     

 
 

--------------------------------------------------------------------------------